Interim Decision #1787

MATTER or ESTnADA-TENA
IN EXCLUSION PROCEEDINGS
A-18129779

Decided by Board September 1, 1967
application for admission to the United States notwithstanding a hearing In exclusion proceedings has been completed and
nothing remains but the rendering of the decision by the special inquiry
officer.
ExourDAELE : Act of 1952--4ection 212(a) (6). 18 U.S.O. 1182 ( it),(6) J—Allen
afflicted with tuberculosis.
An atisn may withdraw his

ON BrizArm or ApputhinT

Marion S. Richards, Esquire

110 West 0 Street
San Diego, California 92101

We take jurisdiction of the case by certification solely insofar as it
relates to the right of the applicant to withdraw his application for
admission. The facts have been fully set forth in the decision of the
special inquiry officer. Briefly, the record relates to a native and citizen of Mexico, 25 years old, male, single, who was admitted to the
United States for permanent residence on May 12,1962 at San Ysidro,
California. In 1968 he commenced to live with one Rozio Felix, a native and citizen of Mexico in Tijuana, Mexico and his two children
by her, born in Mexico on February 11, 1964 and April 23, 1966. In
February 1966, the nature of his residence was changed to that of a
commuter. In September 1966 in connection with his application for
admission to the United States, he was examined by a medical officer of
the United States Public Health Service who, on September 29, 1966,
issued a Class A Medical Certificate certifying that the applicant
was afflicted with pulmonary tuberculosis. We agree with the special
inquiry officer that the applicant's absence to Mexico where he resided
with his wife and two children was a meaningful departure; that an
alien who is in the status of a commuter-resident on the basis of the
very nature of that residence could not be considered as coming

429

Interim Decision #1787
within the purview of Rosenberg v. Fiend, 347 U.S. 449; and that
when the applicant sought to return to the United States in September
1966, he was seeking to make an entry into the United States. The
Class A Medical Certificate issued by the Public Health Service on
September 29, 1966 (Ex. 4) is conclusive in this proceeding? Under
the provisions of section 234 of the Act, there is no appeal to a Board
of Medical Officers of the United States Public Health Service with
respect to a Class A Certification under section 212(a) (6) of the Act.
Section 236(d) of the Act further provides that there is no appeal
frOm the decision of the special inquiry officer excluding an alien
under section 212 (a) (6) of the Act.
During the course of the hearing on February 21, 1967, the applicant,
through counsel, attempted to withdraw his request for admission at
that time (p. 28). However, the special inquiry officer refused to permit a. withdrawal and excluded the applicant on the ground stated in
-

the caption.

The special inquiry officer concedes that there is no precedent decision relating to the withdrawal of an application for admission nor is
there any regulation or statute which provides for the withdrawal of
an application for admission. He concludes that where the record has
been completed and nothing remains but to render a decision, it is not
considered that the withdrawal of the application for admission will
defeat the determination of the application.
We agree with the special inquiry officer that there is no precedent
decision or statute or regulation relating to the withdrawal of an application for admission. Nor have we been able to find any unreported
decisions relating to this subject. The very absence of pertinent decisions troubles us because in the long administration of the immigration laws, there must have been numerous cases involving this aspect.
Some light is thrown on this subject in Gordon and Rosenfield's excellent book on Immigration Law and Procedure. 2 The authors observed that it sometimes happens that during the hearing—usually one
held at a land border port—the applicant decides to withdraw his
application for entry, in order to avoid an order of exclusion or to enable him to assemble documents or meet other preliminary requirements. Such withdrawal ordinarily will be permitted.
The fact that withdrawals of application for admission are ordinarily permitted may explain the absence of any precedent or unreported decisions on this point. We see little to be gained by insisting
upon the entry of an order of exclusion and not permitting the with.

zSection 236(d) of the Immigration and Nationality Act.
Feansned by Banks and Company (3000 Edition), section a20e.

430

Interim Decision #1787
drawal of the application for admission. Certainly, the alien is under
no compulsion to enter the United States. He remains in Mexico, which
accomplishes the same result as if he were excluded and deported without the necessity of seeking permission to reapply within a year after
exclusion and deportation. In the event he is satisfied that the tuberculosis has been completely arrested, the applicant may again seek to
apply for admission to the United States. Or, he may not desire to seek
to enter the United States and to remain with his family in Mexico.
The decision should rest with the applicant. We will enter an order upholding his right to withdraw his application for admission and terminating the exclusion proceedings.
ORDER: It is ordered that the withdrawal by the applicant of his
application for admission to the United States be and the same is
. hereby approved.

It is pother ordered that the order entered in exclusion proceedings
be withdrawn and that the exclusion proceedings be terminated.

431

